DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 22-34, 39, and 40, are allowed over the prior art of record as amended by the applicant on 02/03/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 22 and 34.
The closest prior art of record is Stetz et al. (USPN 8,204,575).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising a lumbar puncture device comprising: 
a first arm and a second arm forming a T-shape, said first arm having a surface defined by an upper edge, a lower edge, and opposing side edges; 
said first arm longer than said second arm; 
a projection having a first face and a second face, said faces separated by an elongated body;
said first faces adapted to engage said first arm and said projection extends from said first arm; 
a passageway having an entrance and exit, said passageway extends through said projection; and 
said projection having a downward angle with respect to said first arm, said downward angle formed by locating said exit closer to said upper edge than said entrance.
Specifically, regarding independent claims 22 and 34, the prior art to Stetz, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein said projection is permanently attached to said first arm and extends downwardly from said first arm and said downward angle of said projection is in a vertical plane that is perpendicular to said lower edge.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/13/2021